Citation Nr: 1705300	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) other than posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.

2.  Entitlement to a rating in excess of 50 percent for service-connected PTSD and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1992 to October 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008, October 2009, and December 2010 rating decisions of the St. Petersburg Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD with panic disorder and agoraphobia, rated 30 percent, from October 23, 2007 (the day after separation from service).  Subsequently, an April 2010 rating decision increased that rating to 50 percent from September 16, 2009 and a June 2015 rating decision awarded a 50 percent rating effective October 23, 2007.  The issue above has been amended to reflect those changes.  Although the Veteran originally requested a hearing in conjunction with his claim of service connection for TBI residuals, he withdrew that request by August 2016 correspondence.

In addition, the Board notes that the PTSD appeal was previously remanded in July 2014 by another Veterans Law Judge (VLJ) along with an additional appeal seeking a total disability rating based on individual unemployability (TDIU rating).  However, the aforementioned June 2015 rating decision granted that claim and assigned an effective date of October 23, 2007.  As that is the earliest effective date possible, the action constitutes a full grant of the benefit sought, and that matter is no longer before the Board.

The Board also notes that, although the matter of TBI residuals has not been officially certified to the Board, the Veteran has properly perfected an appeal thereof by submitting a July 2014 substantive appeal in response to a May 2014 statement of the case (SOC).  As such, the Board has jurisdiction of that matter and will address it here.  To that end, it should be noted that TBI residuals can often involve psychiatric manifestations or impairment, but as the Veteran is already service-connected for PTSD and panic disorder with agoraphobia, such disability cannot be considered when adjudicating his claim seeking service connection for TBI residuals; thus, the issue has been amended accordingly.

The issue of service connection for TBI residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By August 2016 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he was satisfied with the rating assigned for his PTSD; there are no further allegations of factual or legal error remaining in these matters for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Veteran has indicated satisfaction with the rating for his PTSD and the remaining matter is being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In an August 2016 correspondence, the Veteran indicated that he had been granted a TDIU rating and was "satisfied with the status of the appeal for PTSD."  He further indicated that "[t]hese issues should not be...active issues," noting that the only issues that should remain on appeal is the matter involving TBI residuals.  Under the circumstances, the Board finds that it is quite clear that there is no longer any allegation of factual or legal error remaining for appellate consideration with respect to the appeal seeking a higher rating for PTSD.  As such, the Board no longer has any jurisdiction in the matter, and it must be dismissed.


ORDER

The appeal seeking a higher rating for PTSD is dismissed.


REMAND

The Veteran has alleged several head injuries during service.  Specifically, he indicated that he was entering an ungrounded aircraft when he received an electrical shock that sent him flying backwards onto the runway in either San Vito, Italy between 1994 and 1995 or Bosnia circa 1996.  In 1998, he said he fell off an aircraft during a post-flight inspection in Guernsey, Wyoming, and hit his head on a blade lock.  In the winter of 1999, he reported slipping during mountain training in Asheville, North Carolina, and falling off an aircraft.  In that instance, he said he was hospitalized in Asheville and observed by friends at a hotel.  In 2005, he reported a motor vehicle accident in Niceville, Florida that caused his head to strike the windshield.  He has indicated that all of these episodes resulted in loss of consciousness, disorientation, and confusion.  However, there is no documentation of these reported injuries in the record, and there is some inconsistency as to his various reports in the record that require further corroboration.  No attempts have been made to verify the circumstances of his service or other details that might help corroborate or identify any potentially pertinent treatment records that remain outstanding.  Notably, he has also alleged that he was assigned to a special operations unit that had its own flight doctors during at least some of the reported injuries.  While the Board does not doubt the Veteran's belief in the reported events, it finds that additional development to ensure that all evidentiary development is exhausted before making a determination on the merits.

The Veteran was afforded an April 2015 VA examination in conjunction with this claim.  The examiner identified residuals that are attributable to TBI-headaches and mental disorders-and then opined that there was "insufficient evidence to warrant or confirm a diagnosis of an acute or chronic low back disorder or its residuals [emphasis added]" and that "no medical opinion can be rendered as no condition is diagnosed."  This is thoroughly confusing because, although the examiner seems to be indicating that a TBI in service could not be diagnosed based on the evidence in the record (which is largely silent for any mention of head injuries in service), it nonetheless appears to acknowledge that the Veteran's headaches and mental disorders are consistent with residuals of a TBI.  Moreover, should additional pertinent personnel or treatment records which corroborate the Veteran's reports of injuries in service be produced, the April 2015 examiner's findings would no longer be relevant.  Therefore, particularly considering the gross error in identifying the actual type of disability at issue, that opinion is inadequate for rating purposes; a new examination is needed.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran complete service personnel records, to specifically include unit assignments and duty history.  The AOJ should also review the Veteran's duty history and conduct an exhaustive search for any outstanding service treatment records that may be maintained by specific units or locations where he may have received treatment for his reported head injuries (e.g., Asheville, North Carolina, Bosnia, San Vito, Italy, Guernsey, Wyoming, or Niceville, Florida).  The AOJ must document for the record the scope of its search, the efforts taken to identify and secure any records sought, and the reason(s) for any unavailability encountered.

2. The AOJ should also ask the Veteran to provide identifying information and authorizations needed to secure outstanding records of any private treatment he has reportedly received for the reported head injuries, to specifically include the unspecified hospital in Asheville, North Carolina and the Fort Walton Beach Medical Center.  The Veteran should be reminded that it is ultimately his responsibility to ensure that any records of pertinent private treatment are received by VA for consideration.

3. Then, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his claimed TBI residuals.  Based on a review of the entire record (to include any records received pursuant to the development above), examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Does the Veteran currently have any symptoms, pathology, or impairment that is consistent with residuals of a TBI?  If so, please identify all such residuals found.  

b. If so, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that any such symptoms, pathology, or impairment are related to a TBI sustained during service.  The examiner must specifically consider and discuss, as necessary, the Veteran's alleged head injuries in Bosnia (in 1996), Guernsey, Wyoming (in either 1995 or 1998), Asheville, North Carolina (in 1998 or 1999), San Vito, Italy (in 1994 or 1995), and Niceville, Florida (in 2005).  

The examiner must provide a complete rationale for all opinions provided.  Specifically, if she or he determines that the Veteran did not sustain a TBI in service, then the examiner must explain why that is so, citing to supporting factual evidence and medical literature as appropriate.  

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


